J-S35040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL LEE WILLIAMSON                     :   No. 500 MDA 2021

                   Appeal from the Order Entered April 1, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0000995-2020


BEFORE: OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED: JANUARY 19, 2022

        The Commonwealth appeals from the order entered in the Court of

Common Pleas of Dauphin County (trial court) granting the motion to suppress

filed by Michael Lee Williamson (Williamson) following the January 24, 2020

filing of charges against him for possession with intent to deliver a controlled

substance, tampering with evidence and possession of drug paraphernalia.1

The Commonwealth challenges the trial court’s suppression of the evidence

recovered from the warrantless search of Williamson’s vehicle on the basis

that Williamson abandoned any expectation of privacy that he had in the car



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. § 780-113(a)(30), 18 Pa.C.S. § 4910(1), 35 P.S. §§ 780-113(a)(32).
J-S35040-21


and that the search was proper under the automobile and plain view

exceptions to the warrant requirement. We affirm.

                                      I.

                                     A.

     At Williamson’s suppression hearing, Dauphin County Parole Officer

Matthew Hernandez and Harrisburg City Police Officer Michael Rudy, who were

both also assigned to the United States Marshal’s Service Fugitive Task Force,

testified that they were investigating Williamson because he had active

warrants on assault and terroristic threats charges and for absconding while

on parole for a previous drug offense.        Each of them described the

circumstances of the search.

     Officer Hernandez testified that at approximately 1:00 p.m., the task

force was provided with information that Williamson was in an apartment

complex known as Hall Manor in the area of building numbers 43 and 44 and

was told to look for a gold Chevrolet Impala. Officer Hernandez recounted

that he parked south of the area and observed a female pull up in a white SUV

and walk back and forth between building numbers 43 and 44. When the

woman went back into her vehicle a few minutes later, a gold Chevrolet Impala

pulled up and backed into a parking space. The woman exited her vehicle,

walked to the driver’s side window of the Chevrolet Impala and reached into

the car.   She returned to her vehicle and left the area.   The driver of the

Chevrolet Impala matched Williamson’s description and he entered apartment


                                    -2-
J-S35040-21


44C. Officer Hernandez testified that the interaction between Williamson and

the woman lasted for approximately five seconds.

      Officer Rudy explained that he has investigated crimes in the area of

Hall Manor “many times [and] consider[ed] it one of our higher drug and crime

areas in the city of Harrisburg.”   (N.T. Suppression, 2/24/21, at 14).    He

testified that based on his training and experience, the interaction between

Williamson and the unidentified woman was “consistent with what we often

see for drug transactions in that area [where] somebody pulls in the area and

they . . . walk up to somebody, they have a very quick interaction with them,

and they leave right away.” (Id. at 15).

      The officers knocked on the door of apartment 44C for about 20 minutes

without answer.   They contacted the primary resident of the unit, Jazariel

Scott, who was not home at the time, and she volunteered to call Williamson

to tell him to come out.   Williamson opened a second floor window of the

apartment and voluntarily came down the stairs. He was taken into custody

and Ms. Scott gave the officers consent to search her residence. They found

a key to the Chevrolet Impala on a dresser in the room where Williamson had

opened the window. An unidentified woman was in the apartment at the time.

She described herself as a child’s babysitter, although no child was present.




                                    -3-
J-S35040-21


        Officer Rudy gave Williamson Miranda2 warnings and asked him if there

was anything illegal inside the residence.       Williamson admitted to flushing

marijuana down the toilet. Officer Rudy testified: “I then asked him about

the vehicle, and he denied ever being in it. I told him that we saw the female

approaching it.     He denied that ever happened.”      (Id. at 19). Williamson

asked for an attorney and Officer Rudy stopped questioning him.

        Regarding the Chevrolet Impala, Officer Rudy explained that he

observed “cigar ─ like you take a cigar and empty the guts out of it. Those

were scattered across the car.” (Id.). Officer Rudy testified that he could see

the “cigar guts” through the car window and that they were “inside the vehicle,

scattered on the floor.” (Id. at 21). Given that Williamson had told Officer

Rudy that he flushed marijuana down the toilet, the officer opined that “it’s

common practice to take cigars, slice them open, take the guts, or the insides

of them out . . . and put marijuana inside to smoke.” (Id.).

        A dog from the canine unit alerted on the front driver’s side door during

a police sniff of the vehicle. The officers used the key found in the apartment

to unlock the Chevrolet Impala and recovered a knotted sandwich bag

containing 18 individually packaged bags of crack cocaine in the driver’s side

door, an open box of sandwich bags and a razor blade with a white powdery

residue on it.


____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -4-
J-S35040-21


       On cross-examination, Officer Rudy acknowledged that the Chevrolet

Impala is registered to Williamson, that Williamson did not provide the officers

with access to the car key, that approximately ten officers were on the scene

at the time of the search, and that they never sought a search warrant for the

vehicle. The trial court deferred ruling on the suppression motion pending the

parties’ submission of briefs.

                                        B.

       Relying   on   our    Supreme         Court’s   then-recent   decision   in

Commonwealth v. Alexander, 243 A.3d 177 (Pa. 2020), the trial court

granted Williamson’s suppression motion concluding that the warrantless

search of the vehicle violated the tenants of Article I, Section 8 of the

Pennsylvania Constitution and that Williamson had a reasonable expectation

of privacy in the Chevrolet Impala. (See Trial Court Opinion, 4/01/21, at 7,

14).

       In Alexander, two Philadelphia police officers stopped a vehicle driven

by Alexander at 2:30 a.m.        The officers smelled marijuana and Alexander

stated that he and his female passenger, who owned the vehicle, had just

smoked a blunt. Officer Godfrey arrested Alexander and placed him in the

patrol vehicle, while the passenger was removed from the car. The officers

searched the interior for more marijuana but only found a metal box behind

the driver’s seat. The box opened with a key Alexander had on his keychain

and contained bundles of heroin.       Alexander was charged with, inter alia,


                                       -5-
J-S35040-21


possession with intent to deliver and filed a suppression motion challenging

the search, which was denied. At a bench trial, he was convicted of possession

with intent to deliver. See id. at 181.

       Our Supreme Court held “that Article I, Section 8 affords greater

protection to our citizens than the Fourth Amendment, and reaffirms our prior

decisions: the Pennsylvania Constitution requires both a showing of probable

cause and exigent circumstances3 to justify a warrantless search of an

automobile.”     Id.    “Obtaining a warrant is the default rule.   If an officer

proceeds to conduct a warrantless search, a reviewing court will be required

to determine whether exigent circumstances existed to justify the officer’s

judgment that obtaining a warrant was not reasonably practicable.” Id. at

208 (emphasis in original). The Court remanded the case to the trial court,

noting that the testimony was not directed at the exigencies of the situation.4


____________________________________________


3 Exigent circumstances exist when the totality of the circumstances of the
situation make the needs of law enforcement so compelling that a warrantless
search is objectively reasonable under the Fourth Amendment.             See
Commonwealth v. Trahey, 228 A.3d 520, 530 (Pa. 2020). “Although an
exigency may present itself in a variety of contexts, its defining trait is a
compelling need for official action and no time to secure a warrant.” Id.
(citation omitted). Such a need may arise to prevent the imminent destruction
of evidence. See id.

4 Alexander was issued in December 2020, several months after the search
of Williamson’s vehicle. The Alexander Court overruled Commonwealth v.
Gary, 91 A.3d 102 (Pa. 2014) (OAJC), which had adopted the federal
automobile exception to the warrant requirement, authorizing police officers
to search a motor vehicle when there is probable cause to do so and does not
require any exigency beyond the inherent mobility of a motor vehicle.


                                           -6-
J-S35040-21


       Disagreeing with the trial court that the search was not valid, the

Commonwealth timely appealed and certified that the suppression order

terminated or substantially handicapped its prosecution of this case.         See

Pa.R.A.P. 311(d). The Commonwealth and the trial court complied with Rule

1925. See Pa.R.A.P. 1925(a)-(b).5

                                               II.

       On appeal, the Commonwealth contends that the trial court erred in

granting Williamson’s motion to suppress because the search of the vehicle



____________________________________________


5

       Our standard of review in addressing a challenge to the denial of
       a suppression motion is limited to determining whether the
       suppression court’s factual findings are supported by the record
       and whether the legal conclusions drawn from those facts are
       correct.     Because the Commonwealth prevailed before the
       suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, we are bound by these findings and may
       reverse only if the court’s legal conclusions are erroneous. Where
       . . . the appeal of the determination of the suppression court turns
       on allegations of legal error, the suppression court’s legal
       conclusions are not binding on an appellate court, whose duty it
       is to determine if the suppression court properly applied the law
       to the facts. Thus, the conclusions of law of the courts below are
       subject to our plenary review.

Commonwealth v. Martin, 253 A.3d 1225, 1227–28 (Pa. Super. 2021)
(citation omitted). Our scope of review of a suppression ruling is limited to
the evidentiary record that was created at the suppression hearing. See
Commonwealth v. Bumbarger, 231 A.3d 10, 15 (Pa. Super. 2020), appeal
denied, 239 A.3d 20 (Pa. 2020).


                                           -7-
J-S35040-21


was legal. It primarily argues that Williamson abandoned any privacy interest

he may have had in the vehicle by repeatedly denying several times that he

had been inside of it, even after the officers told him that they had observed

him in it. The Commonwealth also challenges the trial court’s application of

Alexander to this case by claiming that the then-controlling Gary holding

applies. Alternatively, the Commonwealth maintains that Alexander’s twin

requirements of probable cause and exigency were met in this case. Finally,

it claims the search was justified under the plain view doctrine because the

incriminating nature of the cigar guts was readily apparent to the investigating

officers.6

                                               A.

       We first address the Commonwealth’s contention that Williamson’s

Fourth Amendment and Article 1, Section 8 rights were not violated because

he, in his statements to police, abandoned any privacy interest he may have

had in the Chevrolet Impala. The Commonwealth likens the facts of this case


____________________________________________


6  “The law is clear that citizens are protected by both federal and state
constitutional provisions from unreasonable searches and seizures. U.S.
Const. Amend. IV; Pa. Const. Art. I, § 8.” Martin, supra at 1228 (case
citation omitted).     A warrantless search or seizure is presumptively
unreasonable under the Fourth Amendment and Article I, § 8, subject to a few
established, well-delineated exceptions. See id. (emphasis added). Such
exceptions include “the consent exception, the plain view exception, the
inventory search exception, the exigent circumstances exception, the
automobile exception . . . the stop and frisk exception, and the search incident
to arrest exception.” Commonwealth v. Simonson, 148 A.3d 792, 797 (Pa.
Super. 2016) (citation omitted).


                                           -8-
J-S35040-21


to our Supreme Court’s decision in Commonwealth v. Dowds, 761 A.2d

1125 (Pa. 2000), and claims that Williamson’s denials concerning the

Chevrolet Impala were sufficient to establish abandonment.

           The Fourth Amendment to the United States Constitution
     protects “the right of the people to be secure in their persons,
     houses, papers, and effects, against unreasonable searches and
     seizures.” U.S. CONST. amend. IV. To prevail on a suppression
     motion implicating the Fourth Amendment, “a defendant must
     demonstrate a legitimate expectation of privacy in the area
     searched or effects seized, and such expectation cannot be
     established where a defendant has meaningfully abdicated
     his control, ownership or possessory interest.” Dowds,
     [supra at 1131]. The theory of abandonment is predicated upon
     the clear intent of an individual to relinquish control of the
     property he possesses and . . . is primarily a question of intent,
     which may be inferred from words spoken, acts done, and other
     objective facts. Further, all relevant circumstances existing at the
     time of the alleged abandonment should be considered and the
     issue is . . . whether the person prejudiced by the search had
     voluntarily discarded, left behind, or otherwise relinquished his
     interest in the property in question so that he could no longer
     retain a reasonable expectation of privacy with regard to it at the
     time of the search.

Commonwealth v. Dunkins, 263 A.3d 247, 254 (Pa. 2021) (some quotation

marks and citations omitted; emphasis added).

     This Court has found that an expectation of privacy exists when an

individual exhibits an actual or subjective expectation of privacy, and that

expectation is one that society is prepared to recognize as reasonable. See

Commonwealth v. Kane, 210 A.3d 324, 330 (Pa. Super. 2019), appeal

denied, 218 A.3d 856 (Pa. 2019), cert. denied sub nom. Kane v.

Pennsylvania, 140 S.Ct. 2823 (2020). “In determining whether a person’s

expectation of privacy is legitimate or reasonable, we must consider the

                                    -9-
J-S35040-21


totality of the circumstances and the determination ultimately rests upon a

balancing of the societal interests involved.” Id. (citation omitted).

      In Dowds, the defendant was approached by plain clothes law

enforcement officers in an airport who identified themselves and explained

their duties before asking her to produce a flight ticket and identification.

When the officers asked Dowds if she had checked a suitcase for her trip,

Dowds stated that she had not, and upon being told that there was a suitcase

at the baggage claim area with tags listing her last name, Dowds denied

ownership.    The officers asked Dowds if they could look through the suitcase

and she responded, “It’s not my bag. You can look through it if you want.”

Id. at 1127. During a canine sniff of the suitcase, a dog alerted to it, indicating

the presence of narcotics. The officers then brought the suitcase to the gate

area where Dowds was sitting, at which point she again denied ownership and

told the officers that they could look inside it. Dowds was advised that she

would be detained until a search warrant could be secured. Upon receipt of

the warrant, the police forcibly opened the suitcase, finding 32.76 pounds of

marijuana, and Dowds was charged with possession with intent to deliver a

controlled substance. Prior to trial, Dowds moved to suppress, asserting that

the police lacked reasonable suspicion and/or probable cause when they

initially approached her, and that the subsequent search of the suitcase was

tainted by prior illegality. Our Supreme Court disagreed and held in relevant

part that Dowds’ constitutional rights were not violated and that her “repeated


                                      - 10 -
J-S35040-21


denial of ownership sufficiently manifested her intention to relinquish any

privacy expectation held in the suitcase.” Id. at 1132.

      Here, the trial court found the Commonwealth’s reliance on Dowds

unpersuasive and contrasted the facts of that case with Williamson’s alleged

abandonment of the Chevrolet Impala:

            Legal ownership of a vehicle is clearly a privacy interest that
      society recognizes as reasonable. Being an owner of a vehicle,
      where that registration is filed of record with the Commonwealth
      of Pennsylvania, is distinguishable from being the owner of a piece
      of luggage as was the case in Dowds. Vehicle ownership through
      the legal process of registration carries legal obligations and
      responsibilities. Such ownership also provides a private property
      interest that cannot be severed easily.

(Trial Ct. Op., at 6).

      The trial court also disagreed with the Commonwealth’s characterization

of Williamson’s statements to police as a disavowment of the Chevrolet Impala

and interpreted his statements, in context, as a “colloquial way of denying an

accusation being made against him” rather than as a literal statement

evidencing an intent to abandon his privacy interest in the vehicle. (Id. at 7).

It also noted that unlike in Dowds, Williamson never expressly denied owning

the vehicle.

      Our review of the record fully supports the trial court’s assessment and

its conclusion that Williamson did not abandon the reasonable expectation of

privacy he had in the vehicle registered to him.               Accordingly, the

Commonwealth’s first argument merits no relief.




                                     - 11 -
J-S35040-21


                                      B.

                                      1.

      We next address the Commonwealth’s contentions concerning the

application of Alexander to the facts of this case. The Commonwealth first

maintains that the Gary holding controls since it was the then-prevailing law

because Alexander had not been issued at the time of the search. However,

we have recently held that Alexander, in overruling Gary, announced a new

criminal rule that applies to all criminal cases still pending on direct review,

provided that the issue has been preserved at all stages of the adjudication

up to and including the direct appeal. See Commonwealth v. Heidelberg,

2021 WL 5458398, at *7-8 (Pa. Super. Ct. filed Nov. 23, 2021) (citing

Commonwealth v. Newman, 99 A.3d 86, 90 (Pa. Super. 2014) (en banc)

(“To be entitled to retroactive application of a new constitutional rule, a

defendant must have raised and preserved the issue in the court below.”).

      In this case, Williamson did raise and preserve the Gary automobile

exception issue in the trial court by raising it in his motion to suppress

evidence. Therefore, the Commonwealth’s argument that Gary rather than

Alexander controls in this case where no judgment of sentence has been

entered is specious.

                                      2.

      Regarding the substantive requirements of Alexander, we agree with

the trial court that the Commonwealth failed to establish the presence of


                                     - 12 -
J-S35040-21


exigent circumstances.    The Commonwealth maintains that “there was a

concern about evidence being destroyed [because] the defendant admitted to

police that he previously destroyed evidence by flushing marijuana down the

toilet.” (Commonwealth’s Brief, at 19). The Commonwealth also points to

the behavior of the unidentified woman in the apartment at the time of the

incident and posits: “There was no way for the police to know if the defendant

and the woman were working together [and] if they left the vehicle

unsearched, there was nothing to say that the defendant had not

communicated to the woman or the women on her own would have taken the

key and destroyed any evidence prior to the police having the ability to get a

search warrant.” (Id. at 20).

      These claims are specious. As the trial court explained, Williamson’s

admission concerning flushing marijuana down the toilet is of no consequence,

as he was detained in the custody of several police officers at the time of the

search of the Chevrolet Impala and could not have destroyed any evidence in

the vehicle at that point.    With regard to the unidentified self-described

babysitter in the apartment, the record is sparse as to any role she may have

played in the incident.      In any event, to the extent the Commonwealth

suggests she was capable of tampering with evidence, such suggestion is to

be kind, highly speculative at best given that the Chevrolet Impala was locked,

the police were in possession of the key, and the up to a dozen officers on the




                                    - 13 -
J-S35040-21


scene could have maintained observation of the vehicle until they secured a

warrant.

                                       C.

      Finally, we address the Commonwealth’s claim that the plain view

exception relieved it of any obligation to obtain a search warrant for the

Chevrolet Impala, given the incriminating nature of the cigar guts scattered

throughout the car, signaling possible marijuana use.

      “The plain view doctrine provides that evidence in plain view of the

police can be seized without a warrant.” Commonwealth v. Luczki, 212

A.3d 530, 546 (Pa. Super. 2019) (citation omitted). “This doctrine permits a

valid warrantless seizure of an item where: (1) the police have not violated

the Fourth Amendment in arriving at the location from which the item could

be viewed; (2) the item is in plain view; (3) the incriminating character of the

item is immediately apparent; and (4) the police have a lawful right of access

to the item itself.” Id. (citation omitted).

      To assess whether the incriminating nature of an object was

immediately apparent to the police officer, reviewing courts must consider the

totality of the circumstances. See id. An officer can never be 100 percent

certain that an item in plain view is incriminating, but his belief must be

supported by probable cause. See Commonwealth v. Turner, 982 A.2d 90,

92 (Pa. Super. 2009), appeal denied, 992 A.2d 889 (Pa. 2010).




                                     - 14 -
J-S35040-21


       Here, while the first two prongs of the test were satisfied because Officer

Rudy was lawfully outside of Williamson’s vehicle when he first observed the

“cigar guts” scattered about the car in plain view through the windows, it failed

to satisfy the other two prongs of the test – the incriminating character of the

item in plain view and that it had a lawful right to access inside the vehicle.

As to the third prong, the record falls woefully short of establishing the

incriminating nature of the cigar materials.       A review of the suppression

hearing transcript confirms the trial court’s assessment that Officer Rudy

never testified to the incriminating nature of the “cigar guts” themselves and

that he, at best, indicated that the cigar remnants were indicative of possible

marijuana paraphernalia.7          As to the fourth prong, the Commonwealth

presents a cursory argument that Ms. Scott’s consent to search her home

(which uncovered the car key) somehow also enveloped a lawful right of

access to Williamson’s locked vehicle. (See Commonwealth’s Brief, at 21).

This argument is understandably unsupported by any legal authority because

if that was the law, then any key found where consent to search a premises

was given would allow a search of premises owned by another.




____________________________________________


7Although there is no evidence of the actual presence of marijuana in the
Chevrolet Impala, we note that the assessment of the apparent incriminating
nature of an object has been impacted by the enactment of the Medical
Marijuana Act pursuant to which a substantial number of Pennsylvania citizens
may now possess and consume marijuana legally.               See 35 P.S.
§§ 10231.101─10231.2110. (effective May 2016).

                                          - 15 -
J-S35040-21


      Accordingly, the Commonwealth’s claim that the warrantless search of

the Chevrolet Impala was justified by the plain view exception fails.

      Order affirmed. Jurisdiction relinquished.

      Judge Kunselman joins the memorandum.

      Judge Olson concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/19/2022




                                    - 16 -